OPINION
PER CURIAM.
This matter was before the Supreme Court on the defendant’s petition for bail.
The defendant, Russell A. Mallett, has an appeal pending before this court that arises out of a Superior Court justice’s denial of his motion to dismiss murder charges against him on the grounds of double jeopardy. That appeal is scheduled for oral argument in December 1991.
On July 24, 1990, this defendant, who had been previously admitted to bail, had his bail revoked after a bail-revocation hearing. The defendant has been held without bail since that time. On September 22, 1991, defendant’s petition for readmission to bail was denied after hearing by a justice of the Superior Court. The present petition stems from that denial. The record reflects that after the hearing the Superior Court justice reviewed the several criteria appropriate in this situation, discussed in State v. Abbott, 113 R.I. 430, 322 A.2d 33 (1974). These criteria include the nature of the offense charged, the defendant’s ties to the community, and consideration of the question of whether the defendant would pose a threat to the community if admitted to bail. On the basis of the criteria the trial justice concluded that defendant was not entitled to bail.
After reviewing the record before us and the decision of the trial justice, as well as *1378the memoranda and oral argument of counsel for the defendant and the state, it is the conclusion of this court that notwithstanding our holding in Bridges v. Superior Court, 121 R.I. 101, 396 A.2d 97 (1978), the trial justice was warranted in denying the defendant’s application for bail.
We conclude that bail should be denied by this court.